Citation Nr: 0809306	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  04-33 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Propriety of severance of service connection for residuals of 
a fracture, left tibia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from July 1970 until May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama.


FINDING OF FACT

Applying the law as it existed in June 2001 to the evidence 
then of record, a reasonable person could conceivably have 
concluded that the veteran's preexisting left tibia 
disability was permanently worsened by active service, even 
considering that the veteran was involved in a post-service 
motor vehicle accident in 1988.  


CONCLUSION OF LAW

The severance of the award of service connection for 
residuals of a fracture, left tibia, was improper.  38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105, 3.159 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In a June 2001 rating decision, the RO granted entitlement to 
service connection for residuals of a fracture of the left 
tibia.  Specifically, the RO determined that although a left 
tibia disability had preexisted service, the condition had 
permanently worsened as a result of the veteran's active 
duty.  A 10 percent evaluation was assigned effective January 
29, 1996.  

In a July 2002 rating action, it was proposed that the grant 
of service connection for the left tibia be severed.  The RO 
explained that the June 2001 decision granting service 
connection was clearly and unmistakably erroneous.  It was 
noted that the service medical records did not show an injury 
to the left tibia during active service.  It was further 
observed that the veteran had been in a post-service motor 
vehicle accident in 1988 and it was determined that such 
information had been withheld from VA by the veteran.  

A notice letter accompanying the June 2001 rating proposal 
instructed the veteran to submit any additional evidence in 
60 days if he believed that his rating should not be severed.  
Additional evidence was submitted in response to that 
communication.

In January 2003, the rating decision officially severing 
service connection was issued.  The veteran disagreed with 
that determination and appealed.  Again, the question for 
consideration is whether the severance of service connection 
for a left tibia disability was appropriate.  

According to the law and regulations, service connection is 
warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether the disability in question existed prior to 
the veteran's service.  In this regard, it is noted that a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111.

Furthermore, a preexisting injury or disease will be 
considered to have been aggravated by active service, where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
C.F.R. § 3.306(a) (2007).  Temporary or intermittent flare-
ups of a preexisting injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  

Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently -- is 
required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 
(1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996). 

Having set forth the relevant law and regulations pertinent 
to a grant of service connection in this case, the Board will 
now detail the criteria for severing a grant of service 
connection.

Subject to the limitations contained in 38 C.F.R. §§ 3.114 
and 3.957, service connection will be severed only where 
evidence establishes that it is clearly and unmistakably 
erroneous (CUE) (the burden of proof being upon the 
Government).  When severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  

Unless otherwise provided, if additional evidence is not 
received within that period, final rating action will be 
taken and the award will be reduced or discontinued, if in 
order, effective the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final rating action expires.  See 38 U.S.C.A. §§ 5109A, 
5112(b)(6) (West 2002); 38 C.F.R. § 3.105(d) (2007).

To determine whether CUE was present in a prior 
determination, either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., more than 
a simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made.  See Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992).

The same standards apply in a determination of CUE in a prior 
decision and a determination as to whether a decision 
granting service connection was the product of CUE for the 
purpose of severing service connection but the reviewable 
evidence is not limited to that which was before the RO in 
making its initial service connection award.  See Daniels v. 
Gober, 10 Vet. App. 474 (1997).

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  Even 
where the premise of the error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be, ipso facto, clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

For the reasons discussed below, the Board does not find that 
the June 2001 rating decision granting service connection for 
a left tibia disability on the basis of aggravation was 
clearly and unmistakably erroneous.  

The record at the time of the June 2001 rating decision 
granting service connection for a left tibia disability 
included the veteran's service medical records, as well as VA 
treatment and examination reports.  Additionally, records 
affiliated with a disability determination of the Social 
Security Administration (SSA) were of record.

A review of the service medical records reveals an entrance 
examination in July 1970 which showed normal objective 
findings but noted left tibia pathology in x-ray findings.  
The veteran reported a history of broken bones in a report of 
medical history completed at that time.  A history of broken 
bones was again indicated in a report of medical history 
completed in September 1970.  

During active service, the veteran was treated for complaints 
of left leg pain on numerous occasions, as demonstrated by 
treatment records dated from December 1970 to February 1971.  
A separation examination is not of record.

The post service VA records include a VA examination dated in 
May 2001.  At that time, the veteran was diagnosed with 
reinjury of an old left tibia fracture.  The VA examiner 
opined that the left leg condition was aggravated by the 
veteran's active service.  The examiner stated that he had 
reviewed the veteran's records prior to conducting the 
examination.  

The SSA records associated with the claims file in June 2001 
contained references to a post-service motor vehicle accident 
that occurred in 1988.  Such records indicated that the 
accident involved the leg, arm, ribs, and toe.

In severing service connection, the RO determined that the 
veteran had withheld the fact of the 1988 motor vehicle 
accident, causing the decision in 2001 to be clearly and 
unmistakably erroneous.  In this regard, the Board does note 
that, in the VA examinations the hearing transcripts, the 
veteran does not discuss the post-service 1988 motor vehicle 
accident.  However, as he correctly points out, references to 
that accident can be found in the SSA documents that were 
associated with the claims file back in 2001.  

Therefore, it appears inaccurate to find that information was 
actively withheld by the veteran.  In any event, whether or 
not information was withheld is not the dispositive issue 
here.  Rather, the sole question to consider is whether, 
based on the evidence of record in 2001, the decision to 
grant service connection was undebatably incorrect when 
applying the law as it then existed.

The evidence does not show that the grant of service 
connection was undebatably wrong based on the evidence of 
record in June 2001.  Indeed, the service medical records 
clearly reflect treatment regarding the left tibia on several 
occasions.  At the very least, reasonable minds could differ 
as to whether such treatment demonstrated a permanent 
worsening of the preexisting condition.  

Since a reasonable person could conceivably find aggravation 
on the basis of the in-service treatment records, the fact 
that the left tibia may have been again injured several years 
after service, in 1988, does not conclusively invalidate the 
basis for the award of service connection.  

Indeed, since the VA examiner stated that he reviewed the 
claims file, which included the SSA documents revealing the 
1988 motor vehicle accident, it must be assumed that he 
weighed such evidence against the numerous in-service 
complaints, and concluded that the totality of the evidence 
still supported a finding that a preexisting left tibia 
disability was aggravated by active service.  

In fact, even if the examiner was not aware of the 1988 motor 
vehicle accident, the decision to grant service connection 
should still stand as long as a medical professional could 
conceivably find that the left tibia disability was 
aggravated in active service, irrespective of any subsequent 
post-service accidents.  

In sum, it is not enough to show that the June 2001 decision 
to grant service connection was likely incorrect.  Instead, 
for the severance to stand in this case, the burden is on the 
government to show that the June 2001 decision to award 
service connection was without question incorrect, and that 
the only possible outcome supported by the facts and law in 
2001 would have been a denial.  This high standard has not 
been met here by VA.  

Therefore, the veteran is entitled to restoration of service 
connection for a left tibia disability.  The Board notes that 
in reaching this conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied where appropriate.  See 38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  In this case, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  


ORDER

Restoration of service connection for residuals of a 
fracture, left tibia, is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


